ADDENDUM TO INVESTMENT ADVISORY AGREEMENT FISCAL YEAR-END 09/30/2014 Calvert Social Investment Fund Calvert World Values Fund, Inc. Calvert Social Index Series, Inc. The Calvert Fund Calvert Impact Fund, Inc. Calvert SAGE Fund, Inc. Calvert Investment Management, Inc. (“Calvert” or the “Advisor”) is the investment advisor to the above-referenced registered investment companies (“Funds”). Calvert has agreed, with the respective Funds, to contractually limit (direct/ or direct ordinary) net annual fund operating expenses of the Funds through January 31, 2015, as follows. This expense limitation does not limit the acquired fund fees and expenses incurred by a shareholder. Under the terms of the contractual expense limitation, operating expenses do not include interest expense, brokerage commissions, extraordinary expenses, and taxes. To the extent any expense offset arrangement reduces Fund expenses, Calvert's obligation under this agreement is reduced and Calvert shall also benefit from the expense offset arrangement. The below figures are expressed as a percentage of average net assets. Class A Class B Class C Class I Class Y Class R Calvert Social Investment Fund1 Calvert Balanced Portfolio 0.72% 0.955% Calvert Equity Portfolio 0.96% Calvert Bond Portfolio 0.92% Calvert Large Cap Core Portfolio 0.81% 1.07% Calvert Conservative Allocation Fund 0.44% 2.00% Calvert Moderate Allocation Fund 0.80% 2.00% Calvert Aggressive Allocation Fund 0.43% 2.00% Page 1 Class A Class B Class C Class I Class Y Class R Calvert World Values Fund2 Calvert International Equity Fund 1.10% 1.39% Calvert Capital Accumulation Fund 1.59% 2.59% 0.86% 1.44% Calvert International Opportunities Fund 1.66% 2.50% 1.20% 1.41% Calvert Emerging Markets Equity Fund 1.78% 2.78% 1.43% 1.53% Calvert Social Index Series, Inc. 3 Calvert Social Index Fund 0.75% 1.75% 1.75% 0.21% 0.60% The Calvert Fund4 Calvert Income Fund 0.84% 1.09% 1.47% Calvert Short Duration Income Fund 1.08% 0.75% 0.95% Calvert Government Fund 1.04% 2.04% 0.73% Calvert High Yield Bond Fund 1.07% 2.07% 0.74% 0.82% Calvert Long-Term Income Fund 1.25% Calvert Ultra-Short Income Fund 0.89% 0.50% 0.84% Page 2 Class A Class B Class C Class I Class Y Class R Calvert Impact Fund, Inc. 5 Calvert Small Cap Fund 1.69% 3.19% 2.69% 0.92% 1.42% Calvert Global Alternative Energy Fund 1.85% 2.85% 1.40% 1.60% Calvert Global Water Fund 1.85% 2.85% 1.29% 1.60% Calvert Green Bond Fund 0.88% 0.50% 0.63% Calvert SAGE Fund, Inc. 6 Calvert Large Cap Value Fund 1.23% 2.35% 0.98% Calvert Equity Income Fund 1.23% 2.35% 0.98% For Funds: /s/William M. Tartikoff For Calvert: /s/Ronald M. Wolfsheimer William M. Tartikoff, Vice President and Secretary Ronald M. Wolfsheimer, Executive Vice President and Chief Financial and Administrative Officer Date: January 29, 2014 Date: January 29, 2014 1 Calvert has further agreed to contractually limit direct net annual fund operating expenses for
